DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0138432 A1 to Minachi et al. (hereinafter Minachi). 
Regarding claims 1 and 7-18, Minachi discloses a ferrite magnet comprising a magnetoplumbite structure, wherein
a constitutional proportion of metal elements of A, R, Fe, and Me is represented by the formula LaxCamα1-x-m(Fe12-yCoy)z where α is one or two of Ba and Sr (para [0052]), a part of La may be substituted with one or more other rare earth elements 
A1-xRx(Fe12-yMey)z, where A is at least one element selected from Ca, Sr and Ba, R is at least one element selected from rare earth elements and at least includes La, and Me is Co,
x, y, and z of the formula (1) satisfy the following formulae (2), (3), (4), and (5): 
0.60≤x≤0.84		(2)
0.30≤y≤0.60		(3)
0.80≤z<1.10		(4) and 
1.60<x/yz<4.00	(5).
It is noted that the reference is not limited to the examples. However, Table 3, recites an “x” of 0.6 that overlaps the instantly claimed range of 0.60≤x≤0.84, a “y” of 0.21 to 0.63 that overlaps the instantly claimed ranges of 0.30≤y≤0.60, 0.30≤y≤0.55, 0.30≤y≤0.51 and 0.34≤y≤0.51, a “z” of 0.95 that falls within the instantly claimed ranges of 0.80≤z<1.10, 0.80≤z≤1.04, 0.84≤z≤1.04, and 0.84≤z≤1.00, and an “x/yz” of 1.00 to 3.00 that overlaps the instantly claimed ranges of 1.60<x/yz<4.00, 1.62≤x/yz≤2.97, 1.75≤x/yz≤2.97 and 1.75≤x/yz≤2.62.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.
The reference is silent regarding a Fe2+ content of the ferrite magnet of more than 0.1 mass% and less than 5.4 mass%, 0.5 to 5.0 mass%, 0.5 to 4.4 mass%, or 1.4 to 4.4 mass%.  However, the Minachi ferrite has an overlapping composition and is made by a method that overlaps the instantly disclosed method set forth in the prima facie case of either anticipation or obviousness has been established’. Therefore, because the compositions overlap and are made by overlapping methods, one of ordinary skill in the art would expect an Fe2+ content that at least overlaps the instantly claimed range of more than 0.1 mass% and less than 5.4 mass%, absent evidence to the contrary. 

Regarding claims 2, 19 and 20, Minachi disclose the  ferrite magnet according to claim 1, further comprising Si, wherein a Si content is 0 (not inclusive of 0) to 1.35 mass% (para [0062]), which overlaps the instantly claimed ranges of more than 0.002 

Regarding claim 3, Minachi disclose the  ferrite magnet according to claim 1, wherein A is at least Sr (para [0052]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/302751 (hereinafter 751). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach an overlapping ferrite having an overlapping magnetoplumbite structure with overlapping amounts of each element , includes Sr and has overlapping amounts of Si.  See MPEP 2144.05(I), cited above.  The main difference between the claims is that the 751 claims are silent regarding Fe2+ content.  However, the 751 disclosure teaches that the ferrite is made by a method (751, para [0078]-[0092]) that is identical to the instantly disclosed method (publication of the instant disclosure, 792 para [0070]-[0085]), including heating and cooling rates.  
The 751 claims also state that the ferrite magnet comprises a ferrite phase having a magnetoplumbite structure and an orthoferrite phase.  The instant claims do not recite an orthoferrite phase.  However, the instant claims do recite “A ferrite magnet comprising a magnetoplumbite structure…”.  The transitional phrase “comprising” allows for the inclusion of additional components. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 12/28/20, with respect to Ogata have been fully considered.  Ogata teaches that “x/yz” must be 1.60 or less (where z=1) and teaches against “x/yz” > 1.60. The instant claims require that “x/yz” is always greater than 1.60 because 1.60 < x/yz <4.00.  
Therefore, the 103 rejection of claims 1 and 2 as obvious over Ogata has been withdrawn. 

Applicant's arguments filed 12/28/20, regarding Minachi, have been fully considered but they are not persuasive. It is the examiner’s position that the ferrite magnet of Minachi is expected to have an overlapping Fe2+ content, per MPEP 2112.01(I) cited above, because the compositions overlap and are made by an .  
Applicant has not provided evidence that the heating and/or cooling rates control valence rather than heating temperature and atmosphere as understood in the art. Therefore, one of ordinary skill in the art would expect the Minachi ferrite to have at least an overlapping Fe2+ content, absent evidence to the contrary. 
Therefore, the 103 rejection of claims 1 and 2 as obvious over Minachi stands. 

Applicant's arguments filed 12/28/20, regarding 751, have been fully considered but they are not persuasive. Applicant argues that the claims of 751 do not disclose or suggest the instantly claimed Fe2+ content.  The rejection acknowledges that 751 is silent regarding Fe2+ content.  However, 751 does teach an overlapping composition made by an identical method including heating and cooling rates, as discussed above.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect at least an overlapping Fe2+ content, absent evidence to the contrary.  Applicant has not provided such evidence.
Therefore the provisional obviousness double patenting rejection of claims 1 and 2 stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734